— Order unanimously affirmed with costs. Memorandum: Defendant argues on appeal that the court’s order with respect to visitation was erroneous. The order on appeal continued visitation directed in the order dated January 17, 1992, which is not in the record. Thus, we are unable to review that issue. Defendant’s remaining arguments on appeal concern orders from which no appeal was taken and thus those issues are not before us. (Appeal from Order of Supreme Court, Monroe County, Purple, Jr., J. — Visitation.) Present— Boomer, J. P., Pine, Lawton, Boehm and Davis, JJ.